Name: Commission Regulation (EEC) No 402/87 of 9 February 1987 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2 . 87 Official Journal of the European Communities No L 41 /9 COMMISSION REGULATION (EEC) No 402/87 of 9 February 1987 on the supply of various lots of skimmed-milk powder as food aid (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 231 /87 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 2 285 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accord ­ ance with the rules laid down in Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skim ­ med-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1?82, p . 1 . (2) OJ No L 29 , 4 . 2 . 1986, p . 3 . ( 3) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (4) OJ No L 25, 28 . 1 . 1987, p . 3 . O OJ No L 142, 1 . 6 . 1983 , p . 1 . ( «) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 41 / 10 Official Journal of the European Communities 11 . 2. 87 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : (a) legal basis (b) purpose 1986  Action No 25/87 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination PRD Yemen 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 397 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 25/87 / PDR YEMEN 0245301 / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 12. Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders 9 March 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1 354/83 : | j (a) shipment period j (b) closing date for the submission of tenders Before 31 May 1987 23 March 1987 15. Miscellaneous (4) 0 0 0 (8) 11 . 2. 87 Official Journal of the European Communities No L 41 / 11 Description of the lot B 1 . Programme : 1986  Action 18/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 27 October 1986 2. Recipient 0 3 . Country of destination Sudan 4. Stage and place of delivery cif Port Sudan 5. Representative of the recipient (3) Embassy of the Republic of Sudan, 124, avenue F.D. Roosevelt, B-1050 Brussels . Tel . : 647 94 94 6. Total quantity 600 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entered into stock after 1 August 1986 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 18/87 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE SUDAN' 12. Shipment period Before 15 May 1987 13. Closing date for the submission of tenders 9 March 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1987 (b) closing date for the submission of tenders 23 March 1987 15. Miscellaneous 00 No L 41 /12 Official Journal of the European Communities 11 . 2 . 87 Description of the lot C 1 . Programme : 1986  Action No 23/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Bolivia 4 . Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 600 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9. Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 23/87 / BOLIVIA 0257800 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / ARICA / TRANSIT EL ALTO /  LA PAZ' 12. Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders 9 March 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1987 (b) closing date for the submission of tenders 23 March 1987 15. Miscellaneous 0 0 0 0 C) 11 . 2. 87 No L 41 / 13Official Journal of the European Communities Description of the lot D 1 . Programme : 1986  Action No 26/87 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 300 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION No 26/87 / TUNISIE 0258200 / ACTION DU PROGRAMME ALIMEN ­ TAIRE MONDIAL / TUNIS' 12 . Shipment period Before 15 May 1987 13 . Closing date for the submission of tenders 9 March 1987 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 31 May 1987 (b) closing date for the submission of tenders 23 March 1987 15 . Miscellaneous 0(0000 No L 41 /14 Official Journal of the European Communities 11 . 2 . 87 Description of the lot E 1 . Programme : 1986  Action No 22/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Angola 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 105 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Netherlands 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACÃ Ã O N 22/87 / ANGOLA 0273800 / ACÃ Ã O DO PROGRAMA ALIMENTAR MUNDIAL / LUANDA' 12. Shipment period Before 15 April 1987 13 . Closing date for the submission of tenders ,  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) Ã ) (8) 11 . 2 . 87 Official Journal of the European Communities No L 41 / 15 Description of the lot F 1 . Programme : 1986  Action No 24/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Guinea Conakry 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 55 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION N0 24/87 / GUINÃ E CONAKRY 0267400 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRY' 12. Shipment period Before 15 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) 0 (*) Ã ) (8) No L 41 / 16 Official Journal of the European Communities 11 . 2 . 87 Description of the lot G 1 . Programme : 1986  Action No 27/87 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Guinea Conakry 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6 . Total quantity 28 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks , German 9 . Specific characteristics Entered into stock after 1 August 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ACTION N0 27/87 / GUINÃ E CONAKRY 0246901 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CONAKRY' 12. Shipment period Before 15 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) Ã ) (") 11 . 2. 87 Official Journal of the European Communities No L 41 / 17 Description of the lot H 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient ICRC 3 . Country of destination Nicaragua 4. Stage and place of delivery cif Corinto 5 . Representative of the recipient (2) (3)  6 . Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market confined to Denmark 8 . Intervention agency Danish 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B of Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'NIC- 1 66 / ACCION DEL COMITE INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 12 . Shipment period Before 15 April 1987 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Danish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 m6) o No L 41 / 18 11 . 2 . 87Official Journal of the European Communities Notes (') This Annex, together with the notice published in Official Journal of the European Communities 'No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary or his representative with a view to determining what documents are required for the consignment and the details of period, rate and other circumstances concerning shipment. (4) Commission delegate to be contacted by the tenderer : see list published in Official Journal of the Euro ­ pean Communities No C 227 of 7 September 1985, page 4. (*) The successful tenderer shall transmit to the representatives of the beneficiaries at the time of delivery a health certificate . (*) Veterinary certificate issued by an official entity stating that the product was processed from pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. Q The successful tenderer shall transmit to the representatives of the beneficiaries at the time of delivery a certificate of origin . (8) At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (') Sudan  Food Aid National Administration (FANA), Ministry of Finance and Economic Planning, PO box 735, Khartoum (Telex 324  Telegraphic Address : MAONAT). ( 10) The milk must have undergone ultra-high temperature treatment ( 148 °C for three seconds). A certificate to that effect is required.